 In the Matter Of PACIFIC GAS AND ELECTRIC COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECYrllICAL WORKERSIn the Matter Of- PACIFIC GAS AND ELECTRIC COMPANYandINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERSCases Nos.R-5566 and 8,5567.-Decided July13, 1943Miss Anne McDonaldandMr.J. Paul St. Sure,of San Francisco,Calif.,for the Company.Mr. GeorgeA. Mulkey,of San Francisco,Calif.,for the I. B. E. W.Mrs. AugustaSpaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by International Brotherhood of ElectricalWorkers, herein called the I. B. E. W. each alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Pacific Gas and Electric Company, San Francisco, Cali-fornia, herein called the Company, the National Labor RelationsBoard provided for an appropriate consolidated hearing upon duenotice before John Paul Jennings, Trial Examiner. Saidhearingwas held at San Francisco, California, on June 18, 1943.The Com-pany and the I. B. E. W. appeared and participated.'All partieswere afforded full opportunity to be heard, toexamine and cross-,examine witnesses, and to introduce evidence bearing on theissues 2iUtilityWorkers Organizing Committee, also served with notice, did not appear at thehearing.During the course of the hearing the Trial Examiner read into the record awritten statement of Utility Workers Organizing Committee that it did not wish to par-ticipate in these proceedings. -2During the course of the hearing,the Company and the I. B E. W.stipulated that theentire records in Case No.R-5027 and in Cases Nos.R-5202, 5203,and 5204, formerrepresentation proceedings involving employees of the Company,should be incorporatedinto, and deemed and considered part of, the record in the instant consolidated proceedings.In accordance with the stipulation of the parties,the entire record in Case No R-5027and the entire record in Cases Nos.R-5202, 5203 and 5204, including the pleadings, theevidence taken, the testimony heard, and the exhibits submitted therein and the severalorders entered thereon, are hereby made part of the record intheinstant consolidatedproceedings.Matter ofPacific Gasand Electric Company,48N.L.R B.1176;andMatter of Pacific Gas and Electric Company,49 N L R. B. 810.51 N. L.R. B., No. 62.301 302DECISIONS OF NATIONAL LABOR RELAI IONIS BOARDThe Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYPacific Gas and Electric Company is engaged in the business ofgenerating, buying, transmitting, selling, and distributing electricenergy, of buying, transporting, selling, and distributing natural gas,and of manufacturing, transporting, selling, and distributing manu-factured gas.All such gas and electricity is used for light, heat, andpower purposes in central and, northern California.As an incidentto its gas and electric business, the Company sells gas and electricappliances at retail.It distributes and sells water in certain smallcities and towns in rural areas for domestic irrigation purposes. Itproduces and sells steam in Oakland and San Francisco, California,and it operates a streetcar and bus system in Sacramento, California.The Company owns and operates 50 hydroelectric generating plantsand 13 steam electric generating plants, all of which are situated inthe State.The Company owns and operates in the State a transmis-sion pipe-line system, including a large gas compressor station, forthe transportation of natural gas in central and northern California.It owns and operates 14 gas manufacturing plants, all of which aresituated within the State.A large number of manufacturing industries, including war indus-tries, situated in the area served by the Company and engaged inshipping and receiving commodities in interstate or foreign commerce,are wholly dependent on the Company for gas and electric poweressential to the operation of their plants, The United States Govern-ment purchases large quantities of electricity and gas from the Com-pany for the purpose, among others, of operating its numerous postoffices and military installations in California.The Company suppliespower to newspapers, to the Associated Press, to the San Franciscoand Oakland airports, to the Dow-Jones & Company ticker service,to oil refineries, to shipbuilding and repair concerns, to steamshiplines, to navigation aides, and to interstate railways, telegraph andtelephone companies, and to broadcasting stations.H. THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers is a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership employees of the Company. PACIFIC GAS AND ELECTRIC COMPANY303III.THE QUESTIONSCONCERNINGREPRESENTATIONThe I. B. E. W. asked the Company to recognize the I. B. E. W.as exclusivebargaining representative of office and clerical employeesin the Company's Sacramento and Coast Valleys Divisions, respec-tively.The Company refused such recognition, on the ground thatthe only unit of its employees appropriate for collective bargainingwas a system-wide unit, coextensive with the Company's utilityoperations.A statement prepared by the Regional Director and introduced intoevidence at the hearing indicates that the I. B. E. W. represents asubstantial number of employees in each of the units herein foundappropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITSThe I. B. E. W. contends that office and clerical employees of theCompany in the Sacramento and Coast Valleys Divisions, respec-tively, excluding officials, executive officers, supervisory employeeswith the right to hire, or discharge, and all employees in the outsideforces,' constitute separate appropriate bargaining units.As notedin Section III, above, the Company takes the position that a system-wide unit, coextensive with its public utility service, is the onlyappropriate bargaining unit.In separate prior representation proceedings concerning employeesof the Company the Board found that employees in the outside forcesof the Sacramento Division 5 and of the Coast Valleys Division,6respectively, constituted separate bargaining units, and certified theI.B. E. W. as bargaining representative for employees therein. In' In support of its claim to represent office and clerical employees of the Company in theSacramento Division,the I. B. E. W. submitted a certified copy of its official membershiproster as of May 25, 1943,containing the names of 76 members in good standing ; of thesenames, 67 are the names of employees on the Company's pay roll of April 30, 1943.Thereare approximately 208 employees in the unit herein found appropriate for office and clericalemployees in the Sacramento DivisionIn support of its claim to represent office andclerical employees in the Coast Valleys Division,the I B E.W. submitted a certified copyof its official membership roster as of June 3, 1943,containing the names of 49 membersin good standing.Of these names,32 are the names of employees on the Company's payroll of April 30, 1943.There are approximately 60 employees in the unit herein foundappropriate for office and clerical employees in the Coast Valleys Division.4The unit proposed for office and clerical employees in the Sacramento Division excludesemployees who work in connection with the Company's street railway and motor coachservice at Sacramento,California,and outside divisional employees,presently included inother bargaining units.5Matter of Pacific Gas and Electric Company, 44N. L It. B. 665.4Matter e, Paci}lc Cas and, Electric Comnan '.45 N. L. It. B. 536. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother prior representation proceeding concerning employees of theCompany the Board found that shopmen and trackmaintenance em-ployees in the Company's street railway and motor coach service atSacramento, California, constituteda separateappropriatebargain-ing unit, and certified the I. B. E. W. as their bargaining repre-sentative.'Streetcar operators and motor coach drivers employedin this service have bargained for some years with the Companythrough Amalgamated Association of Street Electric Railway andMotor Coach Employees of America, Division No. 256, their bargain-ing representative.8The proposed units of office and clerical em-ployees constitute residual groups of employees in the Sacramentoand Coast Valleys Divisions, respectively.Employees within theproposed units perform work of a -clerical nature in the Company'soffices.They are permanently assigned to their divisions, and tooffices within the division.Office employees may be transferred fromone division office to another, but such transfers are not common.There is some little transfer of office employees within the division.The work interests of these office employees are clearly distinguish-able from the work interests of the Company's other divisional em-ployees, among whom are plant clerks, shop clerks, and the so-called"physical" employees.QThe Board has found that the several geographical divisions ofthe Company's operations constitute administrative units with suffi-cient cohesion and autonomy to justify the Board in setting up bar-gaining units confined to employees in the outside forces of suchdivisions.Since the Board has already set apart such employees inthe Sacramento Division and in the Coast Valleys Divisionas sepa-rate bargaining units, since "physical" employees in the Company'sSacramento street railway and motor coach service bargain with theCompany in separate units, and since employees within the proposedclerical units constitute homogeneous residual groups of employeeswithin each of these geographical divisions, respectively, we find thatoffice and clerical employees in the Sacramento and Coast ValleysDivisions, respectively, constitute separate appropriate bargainingunits, apart from other office and clerical employees of the Com-pany.The parties agree, and we find, that officials and executiveofficers should be excluded from the bargaining units.7Matter of Pacific Gas and Electric Company,47 N I. R B 2648 Or February 35, 1933, the Board found that employees of the Company engaged in theoperation of the street railway and motorbus system at Sacramento, excluding clerical andsupervisory employees, constituted an appropriate bargaining unit, and certified Amalga.mated Association of Street Electric Railway and Motor Coach Employees of America, LocalDivision No.256, as their bargaining representative.Matter of Pacific Gas and ElectricCompany, 5N.L.R. B.310.On February 6, 1943, for reasons fully set forth in thedecision,the Board found thatshop and track maintenance employees, heretofore a partof this unit,constituteda separate bargaining unit, and on February 26, 1943, certifiedthe IB E. W. as theirbargaining representative.See footnote 7, above. PACIFIC GASANDELECTRIC COMPANY305The I. B. E. W. would include within the bargaining unit for officeand clerical employees in the Sacramento Division three service adjust-ers.These employees make adjustments in connection with mattersinvolving liability and damage.Adjusters have no routine work.They work on special assignments, acting as the Company's representa-tives and administering the Company's policies, and spend a consider-able portion of their time outside the Company's offices.They dealwith the public or customers or fellow employees of the Company.They may attend meetings of outside groups and explain the Com-pany's policies in connection with gas and electric facilities and exten-sions.The senior adjuster is assigned to more important problemsthan the other two adjusters.He has more discretion in renderingindependent decisions.The other two adjusters report to him.Therecord does not disclose the extent of the senior adjuster's powers ofrecommendation concerning their work, but it seems reasonable to,consider that he passes to some extent upon its quality.Because ofthe independent judgment and discretion which he exercises, the senioradjuster is classified by the Company as an administrative employeeunder the Fair Labor Standards Act.other two service adjusters are entitled to the benefit of collectivebargaining in an appropriate bargaining unit, but contends that thesenior adjuster is not.Although all three service adjusters do con-siderable clerical work incidental, to their duties, they are not clericalor office employees in the same sense as clerks, stenographers, typists,,telephone operators, and machine operators who constitute the clericalgroup.For this reason, we shall exclude the service adjusters fromthe unit found appropriate for office and clerical employees in theSacramento Division.Chief clerks in the several offices of the Company in the Sacramentoand Coast Valleys Divisions correspond to foremen or working fore-men in the outside forces of the Company, depending upon the sizeof the office and the number of subordinates under them.All chiefclerks assign work and discipline employees under them or makerecommendations for such discipline.They may even directly dis-charge for flagrant cause.Employees working under them are hiredsubject to their approval.The Company employs nine chief clerksin the Sacramento Division and two in the Coast Valleys Division.The parties agree that six chief clerks in the larger offices are of therank of foreman and as such would be excluded from the bargainingunits.They agree that chief clerks in the small offices are workingforemen.They disagree with respect to the chief clerk in the Custom-ers'Records department in the Sacramento Division.Although theseveral chief clerks are graded by the Company according to the actualamount of routine work which they personally perform, it clearly 306D'E'CISIONS O-' NATIONAL `LABOR RELATIONS BOARDappears that all chief clerks in the Company's offices are supervisoryemployees who directly effect changes in the status of employees underthem or effectively recommend such action.For this reason, we shallexclude all chief clerks from the office and clerical units herein foundappropriate.With officials, executive officers, and chief clerks, weshall expressly exclude all supervisory employees who have authorityto change the work status of employees under them or effectivelyrecommend such changes.We find that all office and clerical employees of the Company in theSacramento Division, excluding service adjusters, officials, executiveofficers, chief clerks, all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees under them or effectively recommend such action, allemployees in the outside forces, and all employees in the streetcar andmotor coach service at Sacramento, California, included in other bar-gaining units, constitute a, unit appropriate for the purposes ofcollective bargaining, within the meaning' of Section 9 (b) of the Act.We further find that all office and clerical employees of the Com-pany in the Coast Valleys Division, excluding officials, executive offi-cers, chief clerks, all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees under them or effectively recommend such action, andall employees in the outside forces, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATI`IESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongemployees of the Company in the units found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Elections herein, subjectto limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulation-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pacific Gas andElectric Company, San Francisco, California, separate elections by PACIFIC GAS AND ELECTRIC COMPANY307secret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twentieth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules,, and Regulations,among the employees of the Company within the respective unitsfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by International Brotherhood ofElectricalWorkers, for the purposes of collective bargaining.540012-44-vol 51-21